Citation Nr: 1044847	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an initial compensable evaluation for 
hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran had active service from December 1976 to March 2001.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied the benefits sought on appeal.

The Board of Veterans' Appeals (BVA or Board) granted service 
connection for tendonitis of the right foot and ankle in a 
December 2007 decision.  The issues of service connection for 
sinusitis and an initial compensable rating for hypertension were 
remanded to obtain the Veteran's current clinical records and to 
afford her a VA examination.  Her VA records were obtained and a 
VA examination was conducted in August 2009.  The development 
ordered in the December 2007 remand has been completed.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran is not currently shown to have sinusitis.  

2.  The Veteran's hypertension requires the use of medication for 
control and but does not manifest diastolic pressures 
predominantly 110 or more or systolic pressures predominantly 200 
or more.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

2.  The criteria for an initial 10 percent evaluation for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7101 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in March 2002 and 
March 200.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
Veteran's service treatment records and VA records were obtained.  
In December 2007, the Board remanded the claim to provide the 
Veteran with a VA examination to determine the severity of her 
hypertension and to determine if she had chronic sinusitis.  
While VA records indicate she is being followed for her high 
blood pressure, the Veteran has not submitted records from that 
physician, or identified him and requested VA assist in obtaining 
those records.  

Further, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Service Connection for Sinusitis

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

As was set out in the December 2007 remand, service treatment 
records include treatment for upper respiratory infections, 
allergic rhinitis and sinusitis.  The question in this instance 
is whether the Veteran developed chronic sinusitis in service or 
has a current diagnosis of sinusitis.  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran's VA outpatient treatment records include the 
following entries.  In January 2002 her past medical history of 
chronic allergic rhinitis as well as intermittent sinus 
infections was recorded.  August 2002 VA records reveal the 
Veteran reported recurring problems with allergic rhinitis.  An 
impression of chronic sinusitis was noted in April 2003 without 
any description of symptoms or examination.  December 2007 
records include history of chronic sinusitis.  

VA examination in August 2009 noted the Veteran had burning eyes 
and a runny nose.  Her symptoms were seasonal.  She denied having 
any sinus infections.  Her symptoms came and went.  She was 
taking Zyrtec.  There was no history of sinusitis.  August 2009 
views of the sinuses were negative.  The paranasal sinuses were 
well pneumatized without evidence of air-fluid level or 
thickening of the mucoperiosteum.  Seasonal allergic rhinitis was 
diagnosed.  

A September 2009 rating decision granted service connection for 
allergic rhinitis.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a claimant 
must first have a disability. In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not 
be granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

In this instance there is no post service diagnosis of sinusitis, 
only past medical history.  Examination in August 2009 
established diagnosis not of sinusitis but of allergic rhinitis.  
In the absence of a current diagnosis of sinusitis, service 
connection is not warranted.  

Initial Rating for Hypertension

Disability evaluations, in general, are intended to compensate 
for the average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set forth 
in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities includes the following 
criteria for rating disability caused by hypertension:

Hypertensive vascular disease (hypertension and 
isolated systolic hypertension): 

Diastolic pressure predominantly 130 or more is rated 
as 60 percent disabling.  

Diastolic pressure predominantly 120 or more is rated 
as 40 percent disabling.  

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more is rated 
as 20 percent disabling.  

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who 
requires continuous medication for control is rated as 
10 percent disabling.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2010).   

Note 1: Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  

The Board has reviewed the VA clinical records and the report of 
VA examination and found the Veteran's hypertension is stable 
with medication.  October 2001 VA treatment records indicate she 
was seeing a local private medical doctor and able to buy her 
medications.  

March 2006 VA records include a history of essential hypertension 
and indicate she was taking hydrochlorothiazide (HCTZ), 25 
milligrams a day.  October 2006, March and November 2007 VA 
records again noted she was taking HCTZ.  July, November and 
December 2007 VA records listed her outpatient medications and 
included HCTZ, to be taken every morning for blood pressure.  

VA examination in August 2009 found the Veteran reported she 
started taking HCTZ for her hypertension in 2001.  Her blood 
pressure was recorded as 112/76.  Stable essential hypertension 
was diagnosed.  

Clearly, the criteria for a 10 percent rating for hypertension 
have been met.  The Veteran has been taking medication for 
control of her hypertension since 2001.  With medication 
necessary for control, a 10 percent rating is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

A higher rating of 20 percent requires diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200.  The VA clinical records do not include any readings which 
meet those criteria.  

The evidence supports the grant of an initial 10 percent rating 
for hypertension.  

A careful review of the evidence found no variation in the 
severity of the Veterans' hypertension during the rating period.  
There is no basis in this case was assigning staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Service connection for sinusitis is denied.  

An initial 10 percent rating for hypertension is granted, subject 
to regulations governing the award of monetary benefits.   



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


